MORROW, P. J.
Unlawfully transporting intoxicating liquor is the offense; penalty assessed at confinement in the penitentiary for one year.
The indictment appears regular and regularly presented. The evidence which was heard in the trial court is not brought up for review. The absence of the facts precludes this court from appraising the action of the trial judge in refusing to give the special charges requested, likewise the exceptions to the court’s charge.
Binding no error in the record, the.judgment is affirmed.